Exhibit 10.1

FOURTH AMENDMENT AGREEMENT

FOURTH AMENDMENT AGREEMENT

, dated as of March 7, 2019 (this "Agreement"), by and among Seelos Corporation
(formerly known as Seelos Therapeutics, Inc.), a Delaware corporation ("Seelos
Delaware"), Seelos Therapeutics, Inc. (formerly known as Apricus Biosciences,
Inc.), a Nevada corporation ("Seelos Nevada" and collectively, the combined and
surviving company with Seelos Delaware, the "Company"), and the investor listed
on the signature pages attached hereto (the "Investor"). All terms used and not
defined herein are used as defined in the Securities Purchase Agreement and the
Warrants (each as defined below), as applicable.



WHEREAS

, Seelos Nevada and Seelos Delaware entered into that certain Securities
Purchase Agreement, dated as of October 16, 2018 (as amended pursuant to those
certain Amendment Agreements, dated November 16, 2018, by and among the parties
thereto (the "First Amendment"), those certain Second Amendment Agreements,
dated January 4, 2019, by and among the parties thereto (the "Second Amendment")
and those certain Third Amendment Agreements, dated January 16 2019, by and
among the parties thereto (the "Third Amendment"), the "Securities Purchase
Agreement"), with the Investor, a Buyer, and the other Buyers listed on the
signature pages attached thereto;



WHEREAS

, pursuant to the Securities Purchase Agreement: (i) on January 24, 2019, Seelos
Delaware issued to the Investor (x) the number of Initial Common Shares set
forth opposite the Investor's name in column (3) of the Schedule of Buyers
attached to the Securities Purchase Agreement and (y) up to the number of
Additional Common Shares set forth opposite the Investor's name in column (4) of
the Schedule of Buyers attached to the Securities Purchase Agreement and (ii) on
January 31, 2019, Seelos Nevada issued to the Investor (x) Series A Warrants to
acquire Apricus Common Stock in the form attached as Exhibit B-1 to the
Securities Purchase Agreement (the "Series A Warrants") and (y) Series B
Warrants to acquire Apricus Common Stock in the form attached as Exhibit B-2 to
the Securities Purchase Agreement (the "Series B Warrants" and, together with
the Series A Warrants, the "Warrants"), in each case, subject to the terms and
conditions set forth in the Securities Purchase Agreement;



WHEREAS

, Section 9 of the Warrants provides that written consent of the Required
Holders (as defined therein) shall be required for any change or amendment to
the Warrants; and



WHEREAS

, in compliance with Section 9 of the Warrants, this Agreement shall only be
effective and binding on all Holders upon the execution and delivery of this
Agreement and agreements in form and substance identical to this Agreement
(other than with respect to the identity of the Investor and proportional
changes reflecting the different holdings of the Holders) (the "Other
Agreements" and together with this Agreement, the "Agreements") entered into by
and among Seelos Delaware, Seelos Nevada and such other Holders who,
collectively with the Investor, represent the Required Holders (as defined in
each of the Securities Purchase Agreement, each of the Series B Warrants and
each of the Series A Warrants) (such time, the "Effective Time").



1

--------------------------------------------------------------------------------

NOW, THEREFORE

, in consideration of the premises and the mutual agreements, provisions and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.    Amendments.

(A)   The first part of Section 1(f)(2) of each of the Series B Warrants is
hereby amended and restated as follows (changes shown below):

"Notwithstanding anything to the contrary contained herein, until the tenth
(10th) Trading Day immediately following the Reservation Date,

March 21, 2019, inclusive of such date (the "Restricted Period"), . . ."



(B)   The definition of "End Reset Date" set forth in Section 17(p) of each of
the Series B Warrants is hereby amended and restated as follows (changes shown):

""End Reset Date" means

the forty-fifth (45th) Trading Day immediately following each of the following:



1. each date on which a Registration Statement registering any Registrable
Securities for resale by the Holder is declared effective by the SEC and/or is
available for use;

2. if there is no effective Registration Statement(s) that is available for use
registering all of the Underlying Securities for resale by the Holder on the
earlier to occur of (x) the Rule 144 Date and (y) July 24, 2019 (such earlier
date, the "Six Month Reset Date") then, the Six Month Reset Date; and

3. if a Public Information Failure has occurred at any time following the Six
Month Reset Date, the earlier to occur of (x) the date that such Public
Information Failure is cured and no longer prevents the Holder from selling all
Underlying Securities pursuant to Rule 144 without restriction or limitation and
(y) the earlier to occur of (I) the date the Holder can sell all Underlying
Securities pursuant to Rule 144 without restriction or limitation and without
the requirement to be in compliance with Rule 144(c)(1) and (II) January 24,
2020.

March 7, 2019."



(C)   The definition of "End Reset Measuring Date" set forth in Section 17(q) of
each of the Series B Warrants is hereby amended and restated as follows (changes
shown):

""End Reset Measuring Date" means February 14, 2019." each date that is
forty-five (45) Trading Days immediately preceding each End Reset Date.

2

--------------------------------------------------------------------------------

(D)   The definition of "Interim Reset Date" set forth in Section 17(w) of each
of the Series B Warrants is hereby amended and restated as follows (changes
shown):

""Interim Reset Date" means each of the ninth (9th) Trading Day, the eighteenth
(18th) Trading Day, the twenty-seventh (27th) Trading Day and the thirty-sixth
(36th) Trading Day , in each case, immediately following each End Reset
Measuring Date.February 27, 2019."

(E)   The definition of "Reset Period" set forth in Section 17(kk) of each of
the Series B Warrants is hereby amended and restated as follows (changes shown):

""Reset Period" means the period beginning on the End Reset Measuring Date and
ending on the applicable Interim Reset Date."

(F)   The definition of "Reset Price" set forth in Section 17(ll) of each of the
Series B Warrants is hereby amended and restated as follows (changes shown):

""Reset Price" means, as to the Interim Reset Date, eighty percent (80%) of the
arithmetic average of the five (5) lowest Weighted Average Prices of the Common
Stock during the applicable Reset Period immediately preceding the applicable
Reset Date (as adjusted for stock splits, stock dividends, recapitalizations,
reorganizations, reclassification, combinations, reverse stock splits or other
similar events during such period)

and, as to the End Reset Date, $1.3389."

(G)   The first part of Section 5(s) of the Securities Purchase Agreement is
hereby amended and restated such that "Variable Securities. Until the date that
is three years following the Closing Date . . ." is replaced with "Variable
Securities. Until March 29, 2019 . . ."

(H)   All references in the Series A Warrants to the Series B Warrants shall be
deemed to refer to the Series B Warrants, as amended pursuant this Agreement,
and as may be further amended or restated from time to time.

2.    Effectiveness. This Agreement shall become effective as of the Effective
Time.

3.    Ratifications. Except as otherwise expressly provided herein, each
Transaction Document, is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that (i) all references
in the Securities Purchase Agreement to "this Agreement", "hereto", "hereof",
"hereunder" or words of like import referring to the Securities Purchase
agreement shall mean the Securities Purchase Agreement as amended by the First
Amendment, the Second Amendment, the

3

--------------------------------------------------------------------------------

Third Amendment and this Agreement and (ii) all references in the Warrants to
"this Warrant", "hereto", "hereof", "hereunder" or words of like import
referring to the Warrants shall mean the Warrants as amended by the First
Amendment, the Second Amendment, the Third Amendment and this Agreement.

4.    Representations and Warranties. The Investor represents and warrants to
the Company, and the Company represents and warrants to the Investor as of the
date hereof and as of the Effective Time that: Such Person is an entity duly
organized and validly existing under the laws of the jurisdiction of its
formation, has the requisite power and authority to execute and deliver this
Agreement and to carry out and perform all of its obligations under the terms of
this Agreement; this Agreement has been duly executed and delivered on behalf of
such Person, and this Agreement constitutes the valid and legally binding
obligation of such Person enforceable against such Person in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies; the execution,
delivery and performance by such Person of this Agreement and the consummation
by such Person of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of such Person, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Person is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Person, except in the case of clause
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Person to perform its obligations
hereunder.

5.    Disclosure. On or before 8:30 a.m., New York City time, on March 8, 2019,
the Company shall file a prospectus supplement to the Registration Statement on
Form S-3 (File No. 333-229490) and file a Current Report on Form 8-K, each
describing the terms of the transactions contemplated hereby in the form
required by the 1934 Act and attaching the form of this Agreement as an exhibit
to such filing (the "8-K Filing"). From and after the filing of the 8-K Filing
with the SEC, the Company hereby acknowledges and agrees that the Investor shall
not be in possession of any material, nonpublic information received from the
Company, any of their respective Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, that is not disclosed in
the 8-K Filing. The Company understands and confirms that the Investor will rely
on the foregoing in effecting transactions in securities of the Company.

6.    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive

4

--------------------------------------------------------------------------------

jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
the Securities Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof to the fullest extent
enforceable under applicable law. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

7.    Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

8.    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

9.    Amendments. Any amendments or modifications hereto must be executed in
writing by all parties hereto, provided, for the avoidance of doubt, that any
amendment to any of the Transaction Documents shall be effected in accordance
with the terms of the applicable Transaction Document.

[Signature Page Follows]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the parties have duly executed this Agreement as of the date first above
written.

             

SEELOS THERAPEUTICS, INC.

                         

By:

_________________________________

       

Name: Raj Mehra, Ph.D.

       

Title: Chief Executive Officer

                         

SEELOS CORPORATION

                         

By:

_________________________________

       

Name: Raj Mehra, Ph.D.

       

Title: Chief Executive Officer

 

 

[Signature Page to 4th Amendment Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the parties have duly executed this Agreement as of the date first above
written.



INVESTOR:

 



Name of Investor: ________________________________________________________

Signature of Authorized Signatory of Investor

: _________________________________



Name of Authorized Signatory: _______________________________________________

Title of Authorized Signatory: ________________________________________________

 

 

 

 

 

[Signature Page to 4th Amendment Agreement]

 

--------------------------------------------------------------------------------

 